FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 October 24, 2014 Filed Via EDGAR (CIK #0000890089) Securities and Exchange Commission F Street, N.E. Washington, D.C. 20549 Re: The Money Market Portfolios File No. 811-07038 Ladies/Gentlemen: On behalf of the above-referenced Registrant, submitted herewith for filing is Amendment No. 27 to the Registrant's Registration Statement under the Investment Company Act of 1940, as amended (1940 Act). Shares of the Registrant may be purchased only in private placement transactions.
